Citation Nr: 1547087	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-15 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to an initial compensable disability rating for a right ankle sprain.

5.  Entitlement to a disability rating in excess of 70 percent for unspecified bipolar and related disorder.

6.  Entitlement to a disability rating in excess of 20 percent for right knee osteoarthritis, status post mid-line hairline tibial fracture repair.




REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 4, 1979, to January 21, 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2012, May 2013, April 2015, and August 2015 rating decisions of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
On May 4, 2015, the Veteran submitted a timely notice of disagreement (NOD) with the RO's April 2015, rating decision that increased the Veteran's disability rating for an unspecified bipolar and related disorder to 70 percent.  In October 2015, the Veteran submitted a timely NOD with the RO's August 2015, rating decision that continued the Veteran's disability rating of 20 percent for right knee osteoarthritis, status post mid-line hairline tibial fracture repair.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding entitlement to a disability rating in excess of 70 percent for unspecified bipolar and related disorder and entitlement to a disability rating in excess of 20 percent for right knee osteoarthritis, status post mid-line hairline tibial fracture repair.  Because the May 2015 and October 2015 NODs placed the issues in appellate status, the matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The issues of entitlement to increased ratings for right ankle disorder, psychiatric disorders, and right knee disorder are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a decision of August 2008, the RO denied the claim of service connection for COPD on the basis that it was neither incurred in or caused by service; the Veteran was notified of the decision and of his appellate rights but he did not appeal. 

2.  The additional evidence since the RO's decision in August 2008 is redundant or cumulative evidence previously considered and does not relate to an unestablished fact necessary to substantiate the claim for service connection for COPD.

3.  Bilateral shoulder and heart disabilities were not affirmatively shown to have had onset during service; and bilateral shoulder and heart disabilities, diagnosed after service, are not related to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  The August 2008 RO decision, which denied the Veteran's claim of service connection for COPD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has not been presented to reopen a claim of entitlement to service connection for COPD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."   Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  A standard September 2012 letter satisfied the duty to notify with respect to the Veteran's claim to reopen as well as his service connection claims.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

In October 2008, the Veteran was provided a VA medical examination, in part, to address his current heart disability.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim of service connection for a heart disability.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  The opinion is adequate because it sufficiently informs the Board of a medical expert's judgment regarding the nature and etiology of the Veteran's current heart disability and the essential rationale for the opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  In May 2014, the Veteran's representative requested a VA examination of the Veteran's claimed disabilities.  The Board finds that an additional examination is not necessary to make a decision on the claims.  As explained in the analysis section below, the evidence does not show that the Veteran suffered an event, injury or disease in service with regard to his shoulders or indicates that the claimed disabilities may be associated with an established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (providing that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue, and distinguishing cases where only a conclusory generalized statement is provided by an appellant, in which case an examination may not be required).  Thus, VA's duty to assist has been met.  

A Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet.App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In an unappealed rating decision issued in August 2008, the RO denied the claim of service connection for COPD on the basis that it was neither incurred in service nor caused by service.  The Veteran was notified of the decision and of his appellate rights but he did not appeal this decision and no new and material evidence was received within the appeal period.  Thus, the decision became final.

The evidence of record at the time of the August 2008 rating decision included the Veteran's service treatment records, which showed no complaint, diagnosis, or treatment for COPD or any breathing disorder.  Also of record were post-service treatment records, which show an initial diagnosis of COPD since 2007 and an application for benefits from the Veteran whereby he asserts that he has a current diagnosis of COPD.

The evidence added to the record since the prior denial includes records from the Social Security Administration and VA treatment records, which show a current diagnosis of COPD; an October 2008 VA examination report, whereby the examiner opined that the Veteran's pulmonary symptoms are related to his obesity and bronchial spasms; and statements from the Veteran that he developed COPD many years after service.  See, e.g. Statement (March 26, 2015).

First, evidence that COPD began many years after service is not new as it is redundant of evidence previously of record.  Second, while the October 2009 VA examiner's opinion regarding the etiology of the Veteran's COPD is new and material, it does not raise a reasonable possibility of substantiating the claim for service connection because it relates COPD to the Veteran's nonservice-connected obesity and bronchial spasms.  The additional evidence since August 2008 does not relate to an unestablished fact necessary to substantiate the claim, namely, evidence that the current COPD was incurred in or caused by service.  Thus, the evidence since August 2008 is not new and material under 38 C.F.R. § 3.156(a) even with consideration of the low threshold set forth in Shade.

For these reasons, the claim of service connection for COPD is not reopened.

Heart and Bilateral Shoulder Disabilities

The Veteran seeks service connection for disabilities of the heart and shoulders.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Here, the Veteran reports that he has had a heart valve condition his entire life and that he had shortness of breath in service.  See Statement (November 28, 2012).  He also reports that his current shoulder problems began many years after service.  See Statement (March 26, 2015).

The Veteran served on active duty from December 4, 1979, to January 21, 1980.  

Service treatment records, including induction examination, are negative for any injury, complaint, diagnosis, or treatment related to a disability of the heart or shoulders, including a heart valve condition or shortness of breath.

At an October 1980 VA examination, the Veteran complained of knee pain.  Examination of the cardiovascular system was normal.  There was no evidence of heart or shoulder problems.

In July 1999, the Veteran was involved in a motorcycle accident.  Contemporaneous medical records show that he incurred right shoulder abrasions during the accident.  See VA treatment record (July 9, 1999) (available on Virtual VA, CAPRI, p. 4, received September 18, 2012).

In April 2007, a VA physician noted that the Veteran was experiencing elevated blood pressure (124/88) due to recent steroid use.  See VA treatment record (April 23, 2007) (available on Virtual VA, CAPRI, p. 218, received March 19, 2014). 

In November 2007, the Veteran presented to the emergency room complaining that he could not raise his shoulders without pain.  See VA treatment record (November 17, 2007) (available on Virtual VA, CAPRI, p. 198, received May 2, 2013).

In October 2008, a VA examiner diagnosed a blood pressure condition.  The examiner opined that the condition was not related to service.  The rationale was that the condition had its onset in 2005 and was due to the gain of 66 pounds.  

During the October 2008 VA examination, the Veteran reported intermittent right shoulder pain since he fell in the bathroom in 2006.  The examiner diagnosed right shoulder strain and tendonitis.  X-ray of the right shoulder showed that bones, joints, and soft tissues were normal.

As to a shoulder disability, the record is absent any credible lay or medical evidence of injury or problems prior to the Veteran's motorcycle injury in 1999 and fall in the bathroom in 2006.  Moreover, the Veteran does not contend and the evidence does not suggest that the current disability may be related to service.  Accordingly, the preponderance of the evidence is against the claim for a bilateral shoulder disability; there is no doubt to be resolved; and service connection for a bilateral shoulder disability is not warranted.
 
As to a heart disability, the Veteran is competent to report chest pain and shortness of breath in service, which is within the realm of his personal experience.  See Statement (November 28, 2012); 38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a heart disability, to include a heart valve disorder, is not a simple medical condition the Veteran is competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to its etiology is equally complex, especially since the Veteran attempts to relate a heart valve condition, which he reportedly learned of in 2012, to shortness of breath in service, over 20 years earlier.  See Statement (November 28, 2012).  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose a heart disability, to include a heart valve condition, or offer an opinion as to its etiology and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The competent medical evidence of record with respect to the nature and etiology of the Veteran's heart disability includes VA and private medical records.  These records show that the Veteran's cardiovascular system was normal immediately following separation from service and that he began to experience elevated blood pressure (not to the level of hypertension) in 2005.  Medical experts have attributed the Veteran's elevated blood pressure to medication and weight gain.  See VA treatment record (April 23, 2007); VA examination (October 2008).  These opinions constitute competent, persuasive medical evidence with respect to the nature and etiology of the current heart disability, which opposes rather than supports the claim.

There is no competent lay evidence on the material issue of fact, namely, a nexus to service.  Accordingly, the preponderance of the evidence is against the claim for a heart disability; there is no doubt to be resolved; and service connection for a heart disability is not warranted.




ORDER

The claim of entitlement to service connection for COPD is not reopened; the appeal of this issue is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for a heart disability is denied.


REMAND

As discussed in the introduction, the Veteran submitted a May 2015 NOD to the RO's April 2015, rating decision that increased the Veteran's disability rating for an unspecified bipolar and related disorder to 70 percent, and an October 2015 NOD to the RO's August 2015, rating decision that continued the Veteran's disability rating of 20 percent for right knee osteoarthritis, status post mid-line hairline tibial fracture repair.  To date, no SOC has been furnished regarding these issues.  As the timely NODs placed these issues in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

The evidence suggests that the Veteran's right ankle disorder may have worsened since his last examination in June 2012.  Specifically, a June 2012 Disability Benefits Questionnaire indicates that the Veteran performed range of motion testing without limitation of motion or objective evidence of pain on motion.  On June 11, 2013, the Veteran's representative reported that the Veteran experiences moderate limitation of motion and pain on motion.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2015).

Upon remand, the AOJ is to obtain complete VA treatment records from September 2012.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from September 2012.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner is to identify the current severity of the Veteran's service-connected right ankle disability.  The examiner must review the entire claims file.  The examination report must include a complete rationale for all opinions expressed.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's right ankle disability impacts his ability to work.

3.  Prepare an SOC regarding the issue of entitlement to a disability rating in excess of 70 percent for unspecified bipolar and related disorder, and entitlement to a disability rating in excess of 20 percent for right knee osteoarthritis, status post mid-line hairline tibial fracture repair.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should the issue be returned to the Board. 

4.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


